IN THE SUPREME COURT OF THE STATE OF NEVADA


                        ROBERT BROWN, JR.,                                        No. 84317
                                                Appellant,
                                      vs.                                              FILE
                        THE STATE OF NEVADA,
                                          Respondent.                                   MAR 1 2022          _
                                                                                       ELIZABETH A. BROWN
                                                                                     CLERK4F TPREME COURT
                                                                                    BY -
                                                                                        DEPUTY CLERK
                                             ORDER DISMISSING APPEAL

                                     This is a pro se appeal from a district court minute order
                       denying a pretrial "motion to dismiss stand by counsel and appoint qualified
                       standby counsel of foreign law." Eighth Judicial District Court, Clark
                       County; Jacqueline M. Bluth, Judge.
                                     Because no statute or court rule permits an appeal from a
                       pretrial order denying a "motion to dismiss stand by counsel and appoint
                       qualified standby counsel of foreign law", this court lacks jurisdiction to
                       consider this appeal. See Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
                       1135 (1990) (explaining that court has jurisdiction only when statute or
                       court rule provides for appeal). Accordingly, this court
                                     ORDERS this appeal DISMISSED.




                                               Hardesty


                              .A1L0 eit,4        ,J                                              J.
                       Stiglich                                   Herndon


    SUPREME COURT
         OF
       NEVADA

    <0! 1447A aigNia
                                                                                                - 07 (0501.
?
                     cc:   Hon. Jacqueline M. Bluth, District Judge
                           Robert Brown, Jr.
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


101 1947A    4attp
                                                         2